Opinion by
Me. Justice Stewart,
The appellant claims to participate in the distribution as an heir at law of Benjamin W. Morgan, deceased, to whom was given a life estate under the will of Martha B. Morgan, with power to appoint. The will provided that in case of failure to appoint, the estate was to go to “the right heirs of Benjamin W. Morgan.” Though Benjamin W. Morgan died testate, the contention is that the right of appointment was not exercised. The appeal assumes that the trust attempted to be created under the will of Martha B. Morgan was valid and effective. In the opinion just handed down in the appeal of Pinedo from the same distribution, we held that the estate given Benjamin W. Morgan under the will of his wife was absolute. The estate was his, and it passed under his will to his beneficiaries,' not as appointees, but as his own legatees and devisees. The case calls for no further discussion.
The appeal is dismissed at costs of appellant.